Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Decision No. CR2040
Centers for Medicare & Medicaid
Services.

In the Case of: )
)

DMS Imaging, Inc. ) Date: December 01, 2009
)
Petitioner, )
)

-V.- ) Docket No. C-09-683

)
)
)
)

DECISION GRANTING SUMMARY DISPOSITION TO
CENTERS FOR MEDICARE & MEDICAID SERVICES AND
DENYING PETITIONER’S MOTION FOR SUMMARY DISPOSITON

I grant the motion for summary disposition of the Centers for Medicare &
Medicaid Services (CMS) and deny the cross motion for summary disposition of
Petitioner, DMS Imaging, Inc.

I. Background

Petitioner is a large, multi-state corporation that has an extensive fleet of mobile
diagnostic imaging units. CMS revoked the provider enrollment of four of these
units because it determined that Petitioner had improperly combined their
enrollment under a single Medicare enrollment number. Petitioner requested
reconsideration of CMS’s determination. Reconsideration was denied and
Petitioner requested a hearing. The case was assigned to me for a hearing and a
decision. CMS then moved for summary disposition. Petitioner opposed the
motion and cross moved for summary disposition. CMS replied to the cross
motion.
II. Issue, findings of fact and conclusions of law
A. Issue

The issue in this case is whether CMS properly determined to revoke the provider
enrollment of four of Petitioner’s mobile diagnostic imaging units.

B. Findings of fact and conclusions of law

I make findings of fact and conclusions of law (Findings) to support my decision
in this case. I set forth each Finding below as a separate heading.

1. CMS properly determined to revoke the provider enrollment of
four of Petitioner’s mobile diagnostic imaging units.

It is undisputed that Petitioner combined four of its mobile diagnostic imaging
units under a single provider enrollment, Medicare Provider Transaction Number
47000010. That was an obvious violation of Medicare enrollment requirements
governing independent diagnostic testing facilities (IDTFs) including the four
mobile units whose enrollment revocations are at issue here.

Medicare enrollment requirements governing IDTFs allow such entities to be a
fixed location, a mobile entity, or an individual non-physician practitioner. 42
C.F.R. § 410.33(a)(1). The regulation governing IDTFs establishes numerous
standards that an IDTF must comply with in order to qualify for enrollment and
Medicare reimbursement. 42 C.F.R. § 410.33(b) — (g)(1)-(15). It is evident from
the face of the regulation that close oversight of an IDTF may be necessary to
assure regulatory compliance with the many participation requirements. CMS
attempts to assure that oversight may be obtained by requiring that an IDTF with
multiple practice locations separately enroll each practice location into the
Medicare program. Medicare Program Integrity Manual, Chapter 10, § 4.19.1.C.
Thus:

The IDTFs must separately enroll each of their practice locations
(with the exception of locations that are used solely as warehouses or
repair facilities). This means that each enrolling IDTF can only have
one practice location on its CMS-855B enrollment application: thus,
if an IDTF is adding a practice location to its existing enrollment, it
must submit a new, complete CMS-855B application for that
location and have that location undergo a separate site visit. Also,
each of the IDTF’s mobile units must enroll separately.
Consequently, if a fixed IDTF site also contains a mobile unit, the
mobile unit must enroll separately from the fixed location.

Id. (emphasis added).

CMS is authorized to revoke a provider or supplier’s Medicare enrollment
whenever it determines the provider or supplier not to be complying with
Medicare enrollment requirements. 42 C.F.R. § 424.535(a)(1). CMS’s
determination to revoke the enrollment of the four mobile units in question
was authorized by this regulation because Petitioner plainly was not
complying with Medicare enrollment requirements with respect to these
four units.

2. Whether Petitioner corrected its deficiencies is not an
issue that I am authorized to hear and decide.

Petitioner asserts that the issue in this case is whether it “corrected the
deficiencies in the enrollment of its . . . [IDTFs] . . . and properly enrolled
each of its mobile imaging units as separate IDTFs prior to CMS’s final
determination regarding . . . [Petitioner’s] billing privileges.” Petitioner’s
brief at 1. Petitioner acknowledges that the four mobile units in question
were improperly enrolled under a single Medicare enrollment. But,
according to Petitioner, CMS was obligated to continue the enrollment of
these units or to at least re-enroll them because Petitioner corrected its
deficiency by applying to enroll the four units separately prior to the date
when CMS effectuated its dis-enrollment of these units.

However, Petitioner’s assertion is irrelevant even if its fact contentions
concerning correction are true.' As a matter of law, CMS is not required to
accept corrections offered by a deficient provider prior to terminating that
provider’s enrollment in Medicare. And, also as a matter of law, CMS’s
determination not to accept proffered corrections is not an initial
determination giving rise to a right to a hearing. Consequently, I have no
authority to address Petitioner’s contention.

Regulations governing enrollment of providers permit a deficient provider
to submit a corrective action plan in order to correct its deficiencies prior to
the date when CMS has determined to terminate enrollment. 42 C.F.R.

‘CMS asserts that the plan of correction was inadequate. I do not address
the merits of this assertion because the adequacy of the plan of correction is
beyond my authority to hear and decide and is, therefore, irrelevant.
§ 424.535(a)(1). However, although a deficient provider has a right to
submit a corrective action plan, there is no requirement in the regulations
that CMS must accept that plan prior to terminating that provider’s
enrollment. Moreover, the regulations state explicitly that a determination
not to accept a corrective action plan is not an initial determination giving
rise to a right to a hearing. 42 C.F.R. § 405.874(e).

Thus, the fact that Petitioner submitted a plan of correction in this case
neither prohibits CMS from terminating its enrollment nor does it create an
issue that I may hear and decide. My sole authority in a case such as this
one is to hear and decide the issue of whether a basis existed to terminate a
provider’s enrollment as of the point in time when CMS (or a contractor)
determined it to be deficient. What transpired subsequently between the
provider and CMS is simply beyond the ambit of what I may hear and
decide.

The merits of Petitioner’s plan of correction are irrelevant. Because I have
no authority to direct CMS to accept that plan or to revoke the termination
of enrollment based on submission of the plan, I also have no authority to
consider the merits of whatever it is that Petitioner proposed to do to rectify
its deficiency. CMS or its contractor, and only those entities, have the
authority to consider the merits of a plan of correction and to determine
whether to accept a plan.

Petitioner asserts that CMS is obligated to consider new evidence that is
brought to its attention after it made its initial determination and that failure
to do so is at least a basis for vacating the determination to dis-enroll
Petitioner and remanding the case back to CMS for additional review. As
support for this argument it relies on a decision that I issued in the case of
Center for Organ Recovery and Education, DAB CR313 (1994) (CORE).
Petitioner’s reliance on CORE is misplaced. CORE involved a totally
different legal process and fact situation from this case and is not analogous
in any sense. CORE involved a challenge to CMS’s (at the time known as
the Health Care Financing Administration or HCFA) determination to
allocate territories for organ harvesting among competing organ
procurement organizations (OPOs). I remanded the case back to HCFA
because I found that HCFA had failed to follow its procedures governing
competitive bids. Specifically, I found that the procedures required review
of new information relevant to bids that might be received during a
reconsideration process.
CORE involved a regulatory competitive bidding process and not a
compliance enforcement process as is the case here. The OPOs involved in
CORE were in competition for exclusive rights to serve a specific territory.
Under the regulatory process governing competitive bids, HCFA was
required to consider and to make a determination based on all of the facts
presented to it both initially and on reconsideration. Such is not the case
here. Here, in the context of compliance enforcement, CMS is not required
to base its determination on any facts presented to it which address a
provider’s compliance at a point in time after CMS determines that
provider to be deficient. Thus, and unlike in CORE, CMS is not required to
accept facts presented to it by Petitioner after the point in time when it
made its initial determination.

/s/

Steven T. Kessel
Administrative Law Judge
